ITEMID: 001-60034
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF UYGUR v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Feyyaz Gölcüklü;Georg Ress
TEXT: 10. On 19 October 1980 the applicant was arrested on suspicion of membership of an illegal organisation, the THKP-C (Turkish People’s Liberation Party/Front).
11. On 4 November 1980 the applicant was detained on remand.
12. On 4 March 1981 the Military Public Prosecutor filed a bill of indictment with the İstanbul Martial Law Court against the applicant and 127 other defendants. The Public Prosecutor accused the applicant, inter alia, of membership of an illegal armed organisation, namely the THKP/C, whose object was to undermine the constitutional order and replace it with a Marxist-Leninist regime. He further charged the applicant with having been involved in a number of crimes such as bombing and armed robbery of private properties, and killing of several individuals at a security directorate.
13. The prosecution sought the death penalty under Article 146 § 1 of the Criminal Code.
14. By decisions of 24 March and 14 and 28 December 1981 the Torba Assize Court (ağır ceza mahkemesi) declined jurisdiction ratione materiae in respect of the criminal proceedings brought before it against the applicant. The court held that the alleged crimes fell within the jurisdiction of the martial courts. The case-files were joined to the case before the İstanbul Martial Law Court.
15. In a judgment of 8 November 1984 the İstanbul Martial Law Court convicted the applicant of membership of the THKP/C and his involvement in the alleged crimes. It sentenced the applicant to death penalty under Article 146 § 1 of the Criminal Code.
16. As the applicant’s sentence exceeded 15 years’ imprisonment, his case was automatically referred to the Military Court of Cassation (Askeri Yargıtay).
17. On 12 April 1988 the Military Court of Cassation quashed the judgment of the first instance court on the ground that the latter failed to establish the guilt of the applicant in some of the alleged crimes. It referred the case to the Istanbul Martial Law Court.
18. On 17 August 1990 the İstanbul Martial Law Court convicted the applicant under Article 146 § 1 of the Criminal Code and sentenced him to lifetime imprisonment, permanently debarred him from employment in the civil service and placed him under judicial guardianship. The applicant appealed.
19. On 23 August 1991 the İstanbul Martial Law Court ordered the applicant’s release pending trial.
20. Following promulgation of the Law of 27 December 1993, which abolished the jurisdiction of the Martial Law Courts, the Court of Cassation (Yargıtay) acquired jurisdiction over the case and on 4 January 1994 the case file was transmitted to it.
21. On 18 April 1995 the Court of Cassation upheld the applicant’s conviction.
22. Article 146 § 1 of the Criminal Code provides:
“Whosoever shall attempt to alter or amend in whole or in part the Constitution of the Republic of Turkey or to effect a coup d’état against the Grand National Assembly formed under the Constitution or to prevent it by force from carrying out its functions shall be liable to the death penalty.”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
